DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dykstra et al. US2001/0030063.
	Dykstra, et al. teaches the following:
Regarding claim 1, a downhole earth-boring tool 10, comprising:
a tool body (Figure 2a);
at least one blade 19 extending from the tool body, the at least one blade comprising a rotationally leading surface (the edge supporting cutters 14 as shown in Figure 2);
at least one cutting element pocket (such as the pocket required to support 14 as shown in Figure 5) defining an interior surface (the pocket profile indicated in Figure A, that is a selection of Figure 5, below) corresponding to a shape of a cutting element formed into the at least one blade proximate the rotationally leading surface of the at least one blade;

    PNG
    media_image1.png
    332
    460
    media_image1.png
    Greyscale

Figure A: annotated Figure 5
at least one rounded transition surface (shown at the radius in annotated Figure A above) extending inwardly from the rotationally leading surface of the at least one blade to a mouth of the at least one cutting element pocket, the at least one rounded transition surface having a radius of curvature within a range of about 3 millimeters and 150 millimeters (wherein Figure 5 shows a radius that is about half the width of the cutter diameter, and where the cutter diameter is recited as being ½” or ~13 mm ¶0100. Therefore, the radius of curvature as indicated by the upwardly pointing arrow is about 0.25” or about 6 mm, which is well within the claimed range); and
at least one cutting element 14 secured at least partially within the at least one cutting element pocket (as shown in Figure 5, or other various figures) and having a rotationally leading end 14a extending from the at least one cutting element pocket to define a recess (the dip extending to 134) with the at least one rounded transition surface, the at least one cutting element having a cutting face (the flat plane adjacent the cutter) that is at least substantially rotationally aligned (since the cutter is facing towards the surface to be cut, and thus will follow the same rotational path as the rotationally leading surface of the blade) with the rotationally leading surface of the at least one blade (wherein the cutter face is attached to the blade, thus any rotation that the blade undergoes will also occur to the cutting face, making the two rotationally aligned).
Regarding claim 2, the rotationally leading surface of the at least one blade adjacent to the at least one cutting element does not extend beyond a front cutting surface of the at least one cutting element, as can be seen by the DOC_1 line where surfaces for 132, 130, and 134 do not extends to cutting path line 140.
Regarding claims 3 and 4, the at least one rounded transition surface extends a distance of between 5 and 50 millimeters or 2-25 mm (wherein the radius of curvature is approximately 6 mm, and extends to a depth of greater than half the diameter/width of the cutter 14) from the at least one cutting element pocket into the rotationally leading surface of the at least one blade.
Regarding claim 5, there are no right angles in surfaces of the at least one blade between the at least one cutting element pocket and the rotationally leading surface of the at least one blade.
Regarding claim 6, the at least one rounded transition surface comprises a substantially concentric surface around the at least one cutting element.
Regarding claim 7, the at least one rounded transition surface comprises a substantially elliptical surface (shown in Figure A above as elongated in the vertical direction, thus is considered to be elliptical) projecting from the at least one cutting element.
Regarding claim 8, the at least one rounded transition surface comprises a non-symmetric (along the horizontal axis, as shown in Figure A above), eccentric surface adjacent the at least one cutting element.
Regarding claim 9, the at least one rounded transition surface defines a convex surface (when looking from the top of Figure 5 down). The claims do not specify an orientation of the convex or concave surfaces. Therefore, orientations are selected to meet the concave and convex limitations (in claims 9 and 10).
Regarding claim 10, the at least one rounded transition surface defines a concave surface (when looking from the bottom of Figure 5 up).
Regarding claim 11, one or more of the at least one blade(s) of the downhole earth-boring tool, have a blade front radius of curvature greater than 15 cm (wherein the curvature is shown in Figure 1 compared with the ½” diameter/width cutter element 14, which can be seen to be demonstrably larger than the diameter of the cutter element, and thus is also shown to be greater than the 15 cm).
Regarding claim 12, further comprising the at least one rounded transition surface (the curved transition surface shown in Figure A above) extending adjacent to at least a portion of a side of the at least one cutting element.
Regarding claim 13, the downhole earth-boring tool 10 (as described above), comprising:
a tool body (Figure 2a);
at least one blade 19 extending from the tool body as described above;
at least one cutting element pocket (see annotated Figure A above) defining an interior surface corresponding to a shape of cutting element 14 formed into the at least one blade proximate the rotationally leading surface of the at least one blade;
at least one linear transition surface 134 (Figure 5) extending inwardly from the rotationally leading surface of the at least one blade to a rotationally leading extent of the at least one cutting element pocket, via curved section between 134 and 14a; and
at least one cutting element 14 secured at least partially within the at least one cutting element pocket and defining, with a rotationally leading end thereof, a recess (where surface 134 is recessed compared with cutting profile 140) with the at least one linear transition surface, the at least one cutting element having a cutting face (the flat plane adjacent the cutter) that is at least substantially rotationally aligned (since the cutter is facing towards the surface to be cut, and thus will follow the same rotational path as the rotationally leading surface of the blade) with the rotationally leading surface of the at least one blade (wherein the cutter face is attached to the blade, thus any rotation that the blade undergoes will also occur to the cutting face, making the two rotationally aligned).
Regarding claim 14, the at least one linear transition surface is at an angle of between 1 ° and 60° with respect to the rotationally leading surface of at least one of the at least one blade, since the angle of 134 is shown to be approximately 15 degrees clockwise rotation from a horizontal surface that is part of the rotationally leading surface of the drill bit. This is illustrated in annotated Figure B below.

    PNG
    media_image2.png
    237
    351
    media_image2.png
    Greyscale

Figure B: annotated Figure 5
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant's arguments that Dykstra does not teach a cutting element that is rotationally aligned with the rotationally leading surface since the cutting element is rotationally offset from the leading surface is not persuasive. The leading edges of the cutting elements follow the same rotational path as the rotationally leading surfaces, since each are attached to the drill bit body. Therefore, rotation of the entire bit both rotates the cutting element and the leading surface, thus making the cutting element rotationally aligned with the leading surface. There are no further structural limitations to describe the orientation of the insert, the rotationally leading surface, or the rounded transition surface.
Applicant’s arguments regarding dependent claims are similarly refute.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuller US5992549 which teaches a concave curve 19 leading to a cutting element 14, in a pocket 15, from a leading surface (adjacent 33) that is rotationally aligned with 34 as both are on the same profile of rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        6/3/2022